Citation Nr: 1107457	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at the Penobscot Bay Medical Center on April 2, 
2008, and at the Miles Memorial Hospital on April 7, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision of a Department of Veterans 
Affairs (VA) Medical Center that denied payment or reimbursement 
of unauthorized medical expenses incurred at the Penobscot Bay 
Medical Center on April 2, 2008, and at the Miles Memorial 
Hospital on April 7, 2008.  

In May 2010, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that hearing, he 
submitted additional evidence, accompanied by a waiver of RO 
review.


FINDINGS OF FACT

1.  The Veteran is service connected for major depression and 
cholecystectomy.  He is also in receipt of a total disability 
based upon individual unemployability (TDIU).

2.  The Veteran received medical treatment for complaints of 
shortness of breath, chest pain, tremors, vertigo, shortness of 
breath, and related cardiovascular symptoms at the Penobscot Bay 
Medical Center on April 2, 2008, and at the Miles Memorial 
Hospital on April 7, 2008.  

3.  VA payment or reimbursement of the costs of the care on April 
2, 2008, and April 7, 2008, was not authorized.

4.  The medical expenses incurred on April 2, 2008, and April 7, 
2008, were incurred both as a result of medical emergency and 
because a VA or other government facility was not feasibly 
available.  



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for entitlement to reimbursement for unauthorized 
medical expenses incurred at the Penobscot Bay Medical Center on 
April 2, 2008, and at the Miles Memorial Hospital on April 7, 
2008, have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2010).

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54 (2010); 
Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2010).

Nevertheless, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be aggravating 
an adjudicated service-connected 
disability; (3) For any disability of a 
Veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability; (4) For any 
illness, injury, or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. 
§ Chapter 31 and who is medically 
determined to be in need of hospital care 
or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2010).  To be eligible for reimbursement under that 
authority, the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C.A. § Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for 
the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2010).

If any one of the criteria is lacking, the benefit sought may not 
be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2010); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 
10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days 
of the latest of the following:  (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. 
§ 17.1004 (2010).

The Veteran, in written statements and testimony before the 
Board, contends that he should be reimbursed for his emergency 
room visits at the Penobscot Bay Medical Center on April 2, 2008, 
and at the Miles Memorial Hospital on April 7, 2008.  
Specifically, he asserts that, on each occasion, he believed that 
he was experiencing a heart attack or related cardiovascular 
emergency.  The record shows that the Veteran suffers from 
coronary artery disease and has a history of myocardial 
infarction and stroke.  He is also service-connected for other 
health problems (major depression and residuals of a 
cholecystectomy) and has been in receipt of a TDIU rating since 
September 2004.

In support of his claim, the Veteran has submitted a March 2010 
written statement from his son-in-law, indicating that, on the 
evening of April 2, 2008, he had responded to a cell phone call 
from the Veteran and found him "lying in the driver's seat" of 
his vehicle on the side of the highway.  The son-in-law maintains 
that the Veteran was "shaking, disoriented, and short of 
breath" and that he "had difficulty forming words or 
sentences."  Additionally, the son-in-law asserts that the 
Veteran indicated that his symptoms "had come on suddenly and 
that he could not drive."  It was then that the son-in-law 
transported the Veteran to the nearest emergency room (Penobscot 
Bay Medical Center), which was approximately five minutes away by 
car.  In contrast, the nearest VA Medical Center (Togus VA 
Medical Center) was approximately an hour drive from the 
Veteran's parked vehicle.

The report from the Penobscot Bay Medical Center Emergency 
Department shows that, on the evening of April 2, 2008, the 
Veteran was admitted for "a sudden onset of fever and shaking 
chills" with generalized body aches and poorly controlled 
hemoglobin levels.  While Veteran exhibited "no other acute 
cardiovascular symptoms," he was noted to have a prior history 
of bypass surgery and diabetes mellitus.  During his 
approximately 11-hour hospitalization, the Veteran underwent a 
detailed physical examination, chest X-rays, and laboratory work-
up, which were negative for any acute abnormalities.  On the 
morning of April 3, 2008, he was discharged in stable condition 
and told to return if he experienced weakness, coughing, or other 
"specific localized symptoms which may suggest a treatable 
etiology."

With respect to the Veteran's second emergency room visit, he has 
submitted an April 2009 written statement from a personal friend, 
indicating that, on April 7, 2008, she observed that the Veteran 
was disoriented and unable to catch his breath.  The Veteran's 
friend stated that she was aware of his prior heart condition and 
determined that, in light of his current symptoms, "getting him 
to the closest hospital was the best choice to make."  As the 
Veteran's home was approximately a 45 minute drive from the Togus 
VA Medical Center, his friend chose instead to take him to Miles 
Memorial Hospital, which was only 12 minutes away by car.

The report from the Miles Memorial Hospital Emergency Department 
shows that, on the afternoon of April 7, 2008, the Veteran sought 
treatment for muscle aches, coughing, chills, and chest 
congestion.  As on his previous hospital visit, his history of 
heart problems and coronary bypass surgery was noted.  On 
physical examination, the Veteran displayed mild respiratory 
distress with coughing and decreased breath sounds.  However, no 
other abnormalities were shown.  He was administered an 
electrocardiogram and blood tests, which were also unremarkable.  
After approximately four hours, the Veteran left the hospital.  
His condition was noted to be unchanged.

The record thereafter shows that, at his May 2010 Travel Board 
hearing, the Veteran acknowledged that he had occasional 
difficulty ascertaining whether he was experiencing a health 
emergency.  However, he testified that he generally erred on the 
side of not seeking adequate medical treatment.  The Veteran 
indicated that he had previously suffered adverse consequences 
after delaying treatment for symptoms that warranted urgent care.  
Significantly, he also indicated that, on each of the two 
occasions at issue in this appeal, he had reported his symptoms 
to personnel at Togus VA Medical Center and had been "told to go 
to the nearest ER."  

At the Travel Board hearing, the Veteran introduced an April 2009 
statement from a private physician, who indicated that he had 
reviewed the Veteran's prior medical history, which included 
coronary artery disease, stroke with residual cranial nerve 
weakness and tremors, hypertension, diabetes, 
hypercholesterolemia, and multiple episodes of pneumonia.  In 
light of that medical history, the private physician opined that 
the symptoms of tremor, vertigo, shortness of breath, and chest 
constriction that the Veteran exhibited on April 2, 2008, would 
have caused a reasonable and prudent layperson to believe that he 
was at risk of having another stroke or related central nervous 
system event.  The private physician further opined that the 
fever, dizziness, chest pains, and breathing problems, which the 
Veteran displayed on April 7, 2008, would have reasonably 
generated concerns of another heart attack.  That physician then 
noted that, while it was fortunate that neither a stroke nor a 
heart attack occurred on April 2, 2008, or April 7, 2008, it was 
nevertheless reasonable on each occasion for the Veteran and any 
other prudent layperson to reasonably expect that a delay in 
treatment would be hazardous to the Veteran's health.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, and the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the April 2009 opinion from the 
private physician, indicating that the Veteran's symptoms 
warranted emergency treatment on both April 2, 2008, and April 7, 
2008, is both probative and persuasive.  The physician's opinion 
was based on a review of the Veteran's pertinent medical history 
and was supported by a detailed rationale.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative value 
of a medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and detail 
of the opinion).  Moreover, that private physician's opinion was 
consistent with the other lay and clinical evidence.  
Furthermore, there are no contrary medical opinions of record.

Based on a careful review of the evidence, the Board finds that 
emergent medical situations, as understood by a prudent lay 
person, existed both on April 2, 2008, when the Veteran sought 
emergency room treatment at Penobscot Bay Medical Center, and on 
April 7, 2008, when he was admitted to Miles Memorial Hospital.  
The Veteran's lay assertions and testimony, with the written 
accounts from his son-in-law and friend, demonstrate that, on 
each occasion, he exhibited symptoms that were suggestive of a 
stroke, heart attack, or other health emergency.  The Board 
observes that the Veteran is competent to report experiencing 
symptoms, such as shortness of breath, vertigo, disorientation, 
chest pains, and tremors, which are capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
Similarly, his son-in-law and friend are competent to report 
having personally witnessed the Veteran exhibiting the above 
symptoms.  Moreover, the Board finds their respective accounts to 
be credible as each is facially plausible, internally consistent, 
and consistent with the other evidence of record.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The Board recognizes that the Veteran did not actually experience 
a heart attack, stroke, or other major cardiovascular incident 
during either his April 2, 2008, or his April 7, 2008, 
hospitalization.  Nevertheless, the Board finds that the record 
contains probative medical evidence, specifically the April 2009 
opinion from the private physician, which indicates that, on each 
occasion, it was reasonable and prudent for the Veteran to feel 
that he was experiencing a medical emergency and that any delay 
in seeking immediate attention would have been hazardous to his 
life or health.  

Having determined that the Veteran's symptoms were emergent on 
the two occasions that he sought private medical attention, the 
remaining question before the Board is whether or not VA 
treatment was feasibly available to him at those times.  When the 
Veteran's shortness of breath and related cardiovascular symptoms 
manifested on April 2, 2008, he was sitting in a parked vehicle 
that was only a five-minute drive away from Penobscot Bay Medical 
Center.  Thereafter, on April 7, 2008, he re-experienced acute 
cardiovascular symptoms at his home, which is approximately a 12 
minute drive from Miles Memorial Hospital.  On either occasion, 
going to the nearest VA medical facility would have delayed the 
Veteran's treatment by 30 minutes to an hour.  A reasonably 
prudent layperson would have thought in such an event that a 
delay or 30 minutes to an hour would have jeopardized his health.

Additionally, the Board considers it significant that, on both 
occasions, the Veteran was reportedly told by personnel at the 
Togus VA Medical Center that he should seek treatment at the 
nearest emergency room.  The Veteran is competent to report what 
VA medical personnel told him and his testimony is considered 
credible in the absence of any inconsistent or contradictory 
evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In light of the Veteran's prior history of severe cardiovascular 
problems, his general poor health, as reflected in his receipt of 
TDIU rating, and the lay statements and medical opinion evidence 
indicating that the problems he experienced on April 2, 2008, and 
April 8, 2008, could reasonably and prudently be construed as 
symptoms of a stroke or myocardial infarction requiring treatment 
at the nearest emergency room, the Board finds that evidence of 
record is at least in equipoise as to whether his emergent 
condition and overall physical condition precluded him on those 
occasions from going to a VA medical facility.  Accordingly, 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that, on those occasions in which he sought private medical 
treatment, a VA facility was not feasibly available to him.

In sum, the Board finds that the Veteran meets the criteria for 
payment or reimbursement of unauthorized medical expenses 
resulting from the treatment for cardiovascular symptoms because 
the weight of the probative evidence shows that his treatment was 
for non-service-connected health problems that were perceived to 
be so serious as to require immediate medical attention to avoid 
serious impairment, and because a VA facility was not reasonably 
available.  Specifically, the Board finds that the Veteran meets 
the criteria for reimbursement for treatment incurred at the 
Penobscot Bay Medical Center on April 2, 2008, and at the Miles 
Memorial Hospital on April 7, 2008, since, on each occasion, the 
closest VA medical facility was considerably farther away, and 
because a reasonably prudent lay person would have felt that time 
was of the essence and that the Veteran's acute cardiovascular 
symptoms warranted emergency care.  Therefore, resolving 
reasonably doubt in favor the Veteran, the Board concludes that 
the Veteran is eligible for reimbursement for treatment incurred 
on April 2, 2008, and April 7, 2008, and the benefits sought on 
appeal are granted.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at the Penobscot Bay Medical Center on April 2, 2008, 
and at the Miles Memorial Hospital on April 7, 2008, is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


